 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderIT IS HEREBY ORDEREDthat the instalrt -petition be, and it hereby is,dismissed.PACIFIC POWER&LIGHT COMPANYandINTERNATIONAL UNION OFOPERATING ENGINEERS,LOCAL No. 843, AFL, PETITIONER.Case No.19-RC-698.May 17,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hubert J. Merrick, hearingofficer. `The hearing' officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following reasons :-The Petitioner : seeks to represent a unit composed, of all steamfiremen and heating department maintenance men employed in theEmployer's central heating plant located at the Chinook Hotel,Yakima, Washington, excluding professional employees, guards, allother employees, and supervisors as defined in the Act.The Inter-venor, International Brotherhood of ElectricalWorkers, Local No.125, AFL, and the Employer assert that the requested unit is inappro-priate, contending that the only appropriate unit is the system-wideunit currently represented by the Intervenor.The Employer, an operating public utility, is principally engagedin the purchase, generation, transmission, sale, and distribution ofelectric energy, and the distribution and sale of steam heat and waterin the States of Washington and Oregon. Included among its oper-ations are 13 hydroelectric generating plants, 1 Diesel-electric gener-ating plant, 3 steam-generating plants, and 1 central steam heat plantlocated at Yakima, Washington, which is the only plant involvedin this proceeding.The Yakima steam heating, or Chinook, plant,1 After the close of the hearing, the Employer moved to correct the transcript of therecord made at the hearing and served on all parties a copy of the motion. In the absenceof any objection, the motion is granted.The transcript made at the hearing is deemedcorrected with respect to the matters set forth in the motion.94 NLRB No. 98. PACIFIC POWER & LIGHT COMPANY639was constructed during thesummer of 1950and began operations ondowntown -Yakim4.The Chinook plant, together with all the Employer's electric gen-erating plants, is placed for administrative purposes in the powerdepartment, a subdivision of the Employer's physical operations de-partment.The headquarters for this department is at Portland,Oregon, where the Employer's main office is located and where allits policies are determined.The skills and duties of the steam firemenand maintenance servicemen are substantially the same as those ofsimilar categories at the Employer's steam generating plant atAstoria, Oregon, which is part of the system-wide unit now repre-ijented by .the-jiltervenor., — The Employer's operations, like those ofmostpublic utilities, are hibhly integrated and interdependent.There exists a similarity of tasks, employment,conditions, and ben-efits throughout its system and there is centralized control of its per-sonnel policies.Since 1937 the Employer and the Intervenor have executed masteragreements covering all the "physical" employees in the Employer'ssystem, with the exception of the employees in the twosteam-gener-ating plants in Portland, Oregon, and the building service employeesin the Employer's office building in that City .2 Sometime after August30, 1950, the Employer and the Intervenor executed a memorandumproviding for the inclusion of the steam firemen classifications at theChinook plain within sthe coverage of their system-wide contract.Asupplemental agreement specifically covering these same employeeswas executed on December 23, 1950.The maintenance servicemenclassifications had been included in the system-wide contract beforethe Chinook plant began operations.The Board has considered the appropriateness of single plant unitsin several cases involving multiplant public utility systems such asthat of the Employer.'Although we have indicated that powerhouseemployees comparable to the central steam heat plant employees in-Volved herein may form an appropriate unit, we believe that unitslimited to a single plant are normally inappropriate because of theextensive integration of operations usually found in this industry,2The two steam-generating plants at Portland,Oregon, also produce steam which theEmployer distributesand sells for heating purposes.The Portland plants were acquiredinMay 1948 when the Employer purchased the properties of the Northwestern ElectricCompany in that area.Shortly thereafter,the Employer executed extensions of existingagreements between the Petitioner's affiliate,Local 87, International Union of OperatingEngineers,AFL, and theNorthwestern Electric Company,covering the employees inthose plants.The Employer and the Petitioner'saffiliatehave continued their con-tractural relationship until this time.Since 1941, the building service employees in theEmployer's office building at.Portland have been represented by Building Service EmployeesUnion, Local No. 49,AFL' c8 SeePacific CaB",andEi^ptr'icCompany,87 NLRB 257;Oklahoma Gas and ElectricCompany,86 NLRB 437. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDand also because of the practice in the industry of bargaining on asystem-wide basis.We perceive no cogent reason in this case fordeparting from established policy.4Accordingly, we find that theunit composed of the employees in the Yakima central steam heatplant requested herein. is inappropriate.We shall therefore dismissthe petition.'OrderIT IS HEREBY ORDEREDthat thepetition herein be, and it herebyis, dismissed.MEMBER STYLES took no part in the consideration of the above De-cision and Order.SeeWest Texas Utilities Company, Inc.,88 NLRB 192, and cases cited therein.In view of our finding,we deem it unnecessary to pass upon the contract-bar issue.LINDE AIR PRODUCTS DIVISION,UNIONCARBIDE AND CARBONCORPORA-TIONandUNITEDGAS,COKE, AND CHEMICAL WORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 35-RC-476.May 17,1951Decision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election,executed February 5, 1951, an election by secret ballot was conductedon February 15, 1951, under the direction and supervision of the Re-gional Director for the Ninth Region, among certain employees ofthe Employer.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that of approximately711 eligible voters, 329 voted for the Petitioner, 315 against, and 4 voidballots were cast.On February 21,'1951, the Employer filed timelyobjections to conduct allegedly affecting the results of the election.On March 16,the Regional Director, after an investigation, madea report and recommendation on the Employer's objections, to whichthe Employer filed exceptions March 28, 1951.The objections and exceptions all relate to a single incident whichthe Employer alleges constitutes electioneering.The Regional Di-rector's report finds the facts with regard to this incident to be asfollows : The first voting period had been set for 7-7: 30 a. in. for theconvenience of the employees on the third or night shift. Shortlybefore the polls opened, representatives of the Petitioner began dis-tributing campaign handbills to employees entering the north gate,which is approximately 250 feet from the entrance to the polling placein the plant cafeteria.No specific "no electioneering area" had been94 NLRB No. 91.